Exhibit99.1 CHAMPION ANNOUNCES RESULTS FOR 2 Huntington, WV- - Champion Industries, Inc. (NASDAQ/CHMP) today announced net income of $6,022,000 for the year ended October 31, 2008 compared with net income of $6,080,000 for the year ended October 31, 2007. The Company reported net income of $2,282,000 for the quarter ended October 31, 2008 compared with net income of $2,391,000 for the quarter ended October 31, 2007. Champion’s balance sheet continued to reflect a strong position with working capital of approximately $22.3 million, book value per outstanding share of $5.19 and shareholders’ equity of $51.9 million. Marshall T. Reynolds, Chairman of the Board and Chief Executive Officer of Champion, said, “We have continued to post strong financial results with 2008 essentially flat with 2007 on an EPS basis.We are focusing on the challenges of 2009 and are committed to maintaining our long-term focus of building franchise value.” The above mentioned net income figures resulted in basic and diluted earnings per share of $0.23 for the quarter ended October 31, 2008 compared with $0.24 for the comparable quarter of 2007. The Company recorded net income per share on a basic and diluted basis of $0.60 for the year ended October 31, 2008 compared with net income per share on a basic and diluted basis of $0.61 and $0.60 per share for the prior year ended October 31, 2007.The Company’s results in 2008 compared with 2007 are reflective of improved operating income associated with the office products and office furniture segment and additional income from The Herald-Dispatch due to an entire year of newspaper results in 2008, offset by lower operating income from the printing segment. The improved operating results were offset by higher interest costs which were reflective of the newspaper acquisition debt being outstanding for a full year in 2008 compared with six weeks in the prior year. The Company’s net income was favorably impacted by a lower overall effective tax rate due primarily to the tax benefits associated with the acquisition of The Herald-Dispatch andmulti-state apportionment factors. The Company experienced an increase in sales for the year of $17.0 million, or 11.7%, from $145.6 million in 2007 to $162.7 million in 2008. The printing segment of the business reflected a sales increase of $0.6 million, or 0.5%, with the office products and office furniture segment showing an overall sales increase of $91,000, or 0.2%. The primary driver of the sales increases for the year was the incremental printing revenues from The Herald-Dispatch acquisition, as well as a full year of operations for The Herald-Dispatch compared with approximately six weeks in the prior year. Toney K. Adkins, President and Chief Operating Officer, noted, “Our operating margins improved from 2007 to 2008 as a result of improved margins in the office products and office furniture segment and higher margins in the newspaper segment when compared with the Company’s historical operating margins in its printing and office products and office furniture segment. This represented an overall increase in both operating margins as a percent of sales and in whole dollars. We are reviewing our plans for 2009 and working to prepare for any contingencies which may arise related to the current recessionary conditions.” Mr.
